Citation Nr: 0411916	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by impaired equilibrium.


REPRESENTATION

Appellant represented by:	Clyde Stipe, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of whether new and material evidence had been 
received to reopen the claim for service connection for a 
disability manifested by impaired equilibrium was remanded by 
the Board in July 1998 and February 2000 for further 
development.  In September 2002, the Board found that new and 
material evidence had been received to reopen the claim.  The 
Board remanded the reopened claim to the RO for additional 
development in June 2003.


FINDING OF FACT

The record fails to establish, by competent (clinical) 
evidence, that the veteran has a chronic disability 
manifested by impaired equilibrium which is related to 
service.


CONCLUSION OF LAW

A chronic disability manifested by impaired equilibrium was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received in February 1994.  Thereafter, in a rating decision 
dated in November 1994, the RO denied the veteran's claim for 
service connection for a disability manifested by impaired 
equilibrium.  The veteran appealed the denial of his claim.  
Only after that rating action was promulgated did the AOJ, on 
September 5, 2001, and August 7, 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

After the notice was provided a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By letter dated in April 2004, the 
veteran was requested to submit any additional evidence 
concerning his appeal to the Board.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA examinations in May 2003 and November 
2003.  The Board further notes that the veteran has submitted 
relevant evidence and has testified at hearings before a 
Veterans Law Judge and before a hearing officer.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and has done 
so.  There is no indication that there exists any obtainable 
evidence which has a bearing on the issue decided below which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim for entitlement to service connection for a disability 
manifested by impaired equilibrium has been consistent with 
the provisions of the new law.  Under these circumstances, 
the Board can identify no further development that would 
avail the appellant or aid the Board's inquiry.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran's service medical records do not make any 
reference to impaired equilibrium.

On VA examinations in August 1957 and in October 1977 there 
were no complaints or findings related to an equilibrium 
problem.

A September 1977 VA outpatient treatment record indicates 
that the veteran complained of pain in the arms, legs and 
back.  The veteran also reported dizzy spells.  The diagnosis 
was degenerative cervical arthritis.

In September 1978 the veteran complained of dizziness, 
headaches and nausea.  He was noted to be anxious and the 
diagnosis was hyperventilation syndrome.  In September 1979 
the veteran complained of dizziness, tingling, and tightness 
in his chest.  The diagnosis was anxiety.  

A January 1980 examination report from D.L., M.D., indicates 
that the veteran complained of dizzy spells.  The diagnoses 
were alcoholism, in remission, and chronic depressive 
disorder.

In August 1992 the veteran had several complaints, including 
dizziness.  The diagnoses included hypertension and chronic 
anxiety.  In October 1992 a VA examiner indicated that the 
veteran had chronic dizziness.

In June 1994 the veteran appeared before a hearing officer.  
The veteran testified that he first developed impaired 
equilibrium during service and that he had had chronic 
impaired equilibrium ever since.

On VA neurological examination in September 1994, the veteran 
complained of equilibrium problems and attributed those 
problems to a right eardrum perforation.  The VA examiner 
found no disability other than right shoulder pain, probably 
secondary to arthritis.

No reference was made to equilibrium problems on VA 
psychiatric examination in April 1996.

At a March 1998 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran reported that he 
suffered a perforated right eardrum during service.  The 
veteran asserted that his impaired equilibrium began after 
that injury.  At the hearing the veteran submitted copies of 
a treatise about the ears.  He underlined a passage which 
stated that one form of dizziness is associated with a defect 
in the balance nerve of the inner ear.  

July and August 2000 VA psychiatric examination reports 
reveal no complaints or other reference to an equilibrium 
disorder.

A December 2002 VA outpatient treatment report notes that the 
veteran reported having fallen after loss of balance 
following a backstep and pivot maneuver resulting in vertigo, 
a frequent chronic problem.

A lay statement was received from the veteran's former spouse 
in March 2003.  She stated that she had known the veteran for 
15 years and that he had had trouble with his 
balance/equilibrium ever since she had known him.  She had 
witnessed him stumble, lose his balance and take some very 
bad falls.

The veteran was afforded a VA examination in May 2003.  The 
veteran complained of unsteadiness and poor balance which he 
attributed to an ear injury in service.  The examiner stated 
that the veteran had a history of impaired equilibrium with a 
negative examination.  It was the examiner's opinion that the 
veteran had no evidence of any impaired equilibrium.

The veteran was provided a VA ear specialist examination in 
November 2003.  The examiner noted that he had reviewed the 
veteran's claims file.  The veteran reported that he had 
punctured his right eardrum in service.  He also reported 
that when he moved quickly he would experience vertigo and 
that this had been present since the 1950's.  Examination 
revealed the veteran to have intact and normal eardrums, 
showing no perforation or disease.  An electronystagmogram 
resulted in findings consistent with central vestibular 
pathology and not with any inner ear disease.  The veteran 
showed no evidence of benign paroxysmal positional vertigo or 
other peripheral vestibular conditions.  The examiner noted 
that the veteran's medical history included alcohol intake, 
as well as post-traumatic stress disorder, that primarily 
involved depression and anxiety attacks.  It was further 
noted that the veteran had diabetes mellitus.  The examiner 
stated that from his examination of the veteran, review of 
the claims file, and from analysis of the audiometric and 
vestibular test, he concluded that there was no relationship 
between the equilibrium disturbance that the veteran 
complained about and his service in the armed forces.  The 
examiner opined that the dizzy spells could, and probably 
were, associated with vasomotor rhinitis, diabetes, and 
excessive alcohol ingestion.  The examiner remarked that the 
latter two conditions were commonly associated with central 
nervous system damage that results in symptoms of vertigo or 
disequilibrium.  He noted that there was no evidence to show 
that any injury, exposure, or experience while in the 
military contributed to, or was the cause of, the central 
vestibular condition.  He finally noted that there was no 
evidence to show any connection between the veteran's vertigo 
symptoms and his inner ear or middle ear.

In this case there is no medical evidence providing any 
connection between the veteran's complaints of impaired 
equilibrium and service.  The service medical records do not 
reveal that the veteran had any equilibrium problems during 
service, and the medical evidence does not reveal complaints 
of dizziness until 1977, more than 20 years after discharge 
from service.  While the medical evidence from 1977 does 
reveal complaints of dizziness, vertigo and disequilibrium, 
none of the medical reports indicated that there was any 
connection between the veteran's complaints and his service.  
Furthermore, in November 2003, a VA specialist, after a 
review of the veteran's medical history, an examination of 
the veteran, and neurological testing, expressed the opinion 
that the veteran's impaired equilibrium condition was 
unrelated to service.

The Board has considered the testimony and the statement of 
the veteran, and the statements from the veteran's former 
spouse.  They have indicated their belief that the veteran 
has an impaired equilibrium disability which is related to 
service.  However, they are not medical professionals who can 
make such a determination.  Laypersons are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's disability manifested by 
impaired equilibrium was incurred in or aggravated by active 
service.  Accordingly, service connection for the veteran's 
impaired equilibrium disability is not warranted.


ORDER

Entitlement to service connection for a disability manifested 
by impaired equilibrium is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



